*212OPINION.-
Lansdon:
The single issue presented in these proceedings is whether the beneficiaries of a trust are entitled to deductions for depletion on account of the removal of ore from mining properties constituting the corpus of the trust.
The principle involved has been carefully considered and disposed of in a number of decisions by the Board and the courts, which we consider controlling in the instant proceedings. Arthw H. Fleming, 6 B. T. A. 900, and cases cited therein; Kate Fowler Merle-Smith, 11 B. T. A. 254; Margaret B. Fowler, 11 B. T. A. 265; George Snyder Crilly, 15 B. T. A. 642; Samuel Richer, Jr., 15 B. T. A. 1160; Baltzell v. Mitchell (C. C. A.), 3 Fed. (2d) 428; certiorari denied, 268 U. S. 690; Whitcomb v. Blair, 25 Fed. (2d) 528; affirming Margaret T. Whitcomb, 5 B. T. A. 191; Abell v. Twit (C. C. A.), 30 Fed. (2d) 54; Mary Roxburghe v. United States, 64 Ct. Cls. 223. It follows that the determination of the respondent is approved.
Reviewed by the Board.

Decision will be entered for the respondent.